 

EXHIBIT 10.31

AMENDMENT NO. 1 TO

PROMISSORY NOTE

 

This Amendment No. 1 to Promissory Note (this “Amendment”) is made effective as
of March 1, 2014 and amends that certain Promissory Note dated as of February
26, 2013 (the “Note”) made by Grandparents.com, Inc. a Delaware corporation (the
“Company”), in favor of ____________________ (the “Holder”).

 

WITNESSETH:

 

WHEREAS, the Company and the Holder desire to amend the Note as provided herein;

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

A.Amendments. The Note is hereby amended as follows:

 

1.          Section 1 the Note is deleted in its entirety and replaced with the
following:

 

“1. Maturity. Unless sooner paid in accordance with the terms hereof, the entire
unpaid principal amount and all unpaid accrued interest under this Note shall
become fully due and payable on the earlier of (i) May 1, 2014, (ii) the closing
of a single transaction (whether debt, equity or a combination of both) that
results in aggregate gross proceeds to the Company of $10,000,000, or (iii) the
acceleration of the maturity of this Note by the Holder upon the occurrence of
an Event of Default (such earlier date, the “Maturity Date”). For purposes of
this Note, “Event of Default” means the occurrence of any of the following: (i)
the Company shall fail to pay when due any principal or interest payment on the
due date hereunder; (ii) the commencement by or against the Company of any
proceeding for the appointment of a receiver, trustee, liquidator or custodian
of the Company or of all or a substantial part of its property; (iii) the filing
by or against the Company of any proceeding in bankruptcy, receivership,
insolvency, reorganization, liquidation, conservatorship or similar proceeding
(and, in the case of any such proceeding instituted against the Company, such
proceeding is not dismissed or stayed within sixty (60) days of the commencement
thereof); or (iv) any assignment by the Company for the benefit of creditors.

 

B.          No Other Amendments. This Amendment shall not be deemed to modify
the terms of the Note except as expressly set forth herein.

 

C.          Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York, without regard to principles
of conflicts of law.

 

 

 

 

D.          Counterparts. This Amendment may be executed in any number of
counterparts and each of such counterparts shall for all purposes be deemed to
be an original, all such counterparts shall together constitute but one and the
same instrument and facsimile and photostatic copies of such executed
counterparts shall be given the same effect as the originals.

 

[Signatures appear on the following page.]

 

2

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment No. 1 to the
Promissory Note as of the date first written above.

 

THE COMPANY:   THE HOLDER:       Grandparents.com, Inc.                         
By:                  By:       Name:   Name: Title:   Title:

 

3

 

